


110 HR 4938 IH: To extend the temporary suspension of duty on child

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4938
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on child
		  carriers, chain tension adjustors, chain covers, and certain other articles
		  designed for use on bicycles.
	
	
		1.Child carriers, chain tension
			 adjustors, chain covers, and certain other articles designed for use on
			 bicycles
			(a)In
			 generalHeading 9902.24.66 of
			 the Harmonized Tariff Schedule of the United States (relating to child
			 carriers, chain tension adjustors, chain covers, and certain other articles
			 designed for use on bicycles) is amended by striking 12/31/2009
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
